Citation Nr: 9902332	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-40 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had active service from April 1968 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 1997 the case was remanded for further 
evidentiary development.    

The Informal Hearing Presentation dated in January 1999 
raises the issue of a total rating based on individual 
unemployability because the veterans PTSD renders him 
incapable of obtaining or maintaining gainful employment.  
This issue was not raised before the RO, is not in appellate 
status, and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The primary manifestations of the veterans PTSD include: 
depression, hypervigilance, and some irritability and anger.

3.  There is no evidence of circumstantial, circumlocutory or 
stereotyped speech, anxiety attacks, or impairment of 
comprehension, memory, or judgment, or survivor guilt.

4.  The symptomatology of the veterans PTSD is productive of 
no more than definite social and industrial impairment.




CONCLUSION OF LAW

An evaluation greater than 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.130, Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a service 
connection disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) (West 1991) because 
it is a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).

Factual Background

The veteran was initially service connected for PTSD in 
December 1991.  At that time, the RO assigned a 10 percent 
disability rating under Diagnostic Code 9411.  38 C.F.R. § 
4.132.  

The veteran underwent a VA psychiatric examination in 
December 1994.  When giving a history of his service 
experiences, he reported that he was a field medic in 
Vietnam.  He recalled an incident when he came upon a wounded 
civilian.  It was apparent from the injuries that the wounds 
would prove fatal.  The veteran was urged by his comrades to 
treat other injured people.  He had a nightmare regarding 
this three or four times a month.  He felt regret over his 
inability to help this victim.  He also had intrusive thought 
regarding a close friend who was killed shortly before he was 
to leave Vietnam.  Presently, he lived with his mother, and 
had an extreme lack of trust for others.  He was one of 
eleven children, and he described the family as very close.  
The only time he had ever been away from his hometown was 
during service.  He stayed away from social involvement.  
Prior to service, when in service, he was not involved in 
many extra-curricular activities, as he had to work to help 
his family.  He had three to four close friends before 
leaving for service.  He worked in a factory for about 15 
years until he underwent bilateral hip replacements in 1987.  
He tried to run a sporting goods store, and most recently was 
a gun dealer, having a federal license to do so.  He had 
difficulty being around others.  

On mental status examination, he was alert, cooperative, and 
fully oriented.  While his affect was flattened, it was 
appropriate to the content of the discussion.  His mood was 
dysphoric.  He had solitary hobbies, which he did not enjoy.  
While he was not energetic, he attributed this to chronic 
degenerative arthritis.  His concentration was adequate, and 
he was not agitated.  His thought processes were relevant, 
and thought content appropriate.  His reasoning abilities 
were grossly intact, his fund of knowledge was average, and 
judgment and insight were fair.  The examiner remarked the 
veteran was benefiting from the PTSD program, although he 
persisted on limiting his social functioning due to chronic 
depression and social alienation.  The pertinent diagnoses 
were: PTSD, chronic depression secondary to PTSD, and 
avoidant personality disorder.

In a rating decision dated in January 1995, the RO continued 
the 10 percent rating.  The veteran appealed that decision.  

During the veteran's personal hearing in July 1995, he 
testified that he had been participating in VA group PTSD 
clinic for three years and felt that the treatment had helped 
him quite a bit.  He has been doing pretty well with the 
therapy and by taking Imipramine.  He was handling his anger 
better.  He felt the Imipramine was keeping him on an even 
keel.  He was getting five or six hours sleep a night.  He 
was waking up four or five times a night to check things 
over.  Hearing a helicopter makes him feel like he is right 
back in Vietnam.  He was a medic there and he still felt 
guilt about a wounded Vietnamese man he was not allowed to 
treat.

The veteran testified that after Vietnam he worked with a 
bean company for 16 years.  He had to quit after his first 
hip surgery.  He tried running a sporting goods store for two 
years, but could not make much money at it.  He got out of 
the sporting goods business in 1991 and has not found 
anything since.  He did do a little business as a federally 
registered gun dealer, but had recently turned in his 
license.  He did not socialize.  

The RO continued the 10 percent rating.  The appeal continued 
and the case was remanded by the Board in June 1997.  The RO 
allowed an increase to 30 percent in July 1998.  The veteran 
continued his appeal.  

The record contains treatment records dated from May 1997 to 
January 1998 from Options in Mental Health, Inc. (Options).  
The initial psychosocial assessment, dated in May 1997 states 
that the veteran was oriented in all spheres and that there 
was no evidence of a thought disorder, bizarre ideations or 
unusual preoccupations.  His affect was somewhat depressed 
and he appeared somewhat hesitant and wary of social 
interaction.  His associations to his Vietnam experiences 
were easily evoked and he stated that he was having some 
flash back type experiences associated with the current 
sustained rainy weather where he lives.  

The veteran reported being socially isolated since his return 
from Vietnam, having few friends and avoiding restaurants, 
crowds, and often venturing out only for work and groceries.  
Since most of his attempts at relationships have not gone 
well, he was wary of getting close to people.  The diagnoses 
were PTSD and atypical depression.  

A January 1998 quarterly progress report from Options states 
that the veteran continued to attend individual and group 
therapy sessions.  A codependents group had been very useful 
in helping him limit social anxiety while gradually 
increasing his interactions with others.  His relationships 
continued to remain superficial and cautious, but he was 
working toward establishing closer ones with appropriate 
boundaries.  He was bringing Vietnam issues up regularly and 
connecting them to his reactions to the Oklahoma City bombing 
trials.  

Following the Boards June 1997 remand, the veteran was 
afforded a VA PTSD examination in June 1998.  At that time 
the veteran was taking Imipramine for his PTSD.  He stated 
that he has intrusive thoughts once in a while, particularly 
if a helicopter passes by.  He had not had a nightmare for 
the seven or eight months prior to the examination.  He 
complained of feeling emotionally numbed at times.  He avoids 
war movies to prevent stirring up his symptoms.  He had no 
problems recalling traumatic events.  He stated that he was 
capable of motivating himself to do things but felt that to a 
point he had lost interest in things.  He was working on 
feelings of detachment and difficulty being close to people.  
He was in a therapy group to improve the quality of his 
relationships with people.  He did not have a sense of a 
foreshortened future.  He was sleeping from ten to seven, but 
was waking up four or five times a night.  He complained of 
hypervigilance and of feeling irritable or angry.  

The veteran denied any problems with concentration or an 
increased startle response.  He reported that he no longer 
had survivor guilt or anxiety attacks.  He denied current 
suicidal ideation.  He stated that he had acquaintances but 
no close friends.  He spends much of his time by himself.  
His hobbies were making cabinets, collecting whiskey glasses 
and reading cowboy books.  He was doing some gardening and 
could mow the yard by using a riding mower.  He stated that 
overall he was doing fair, on an even keel without real 
highs.  He stated that the main reason he could not work is 
physical in that he cannot lift because of his hips.  He was 
supporting himself on his nonservice-connected pension.  
On examination the veteran had a normal psychomotor activity 
level.  His speech was of a normal rate, rhythm and 
productivity; although in somewhat of a monotone.  His mood 
was mildly dysphoric.  His affect was somewhat restricted 
without any lability.  The intensity was normal.  His thought 
processes and content were goal directed without any 
looseness of association or flight of ideas.  There was no 
evidence of psychotic thinking.  He was oriented to place and 
date.  
The examiner stated that the veteran's PTSD symptoms had 
partly remitted with treatment.  The symptoms had 
significantly impaired his social functioning in terms of 
quality of relationships and types of social interactions he 
had.  However, he added that it was less clear that PTSD was 
impairing his ability to work.  The examiner stated that the 
main limitation on the veteran's ability to work was his hip 
disability.  

The examiner next discussed the veteran's depression.  He 
stated that the veteran met the criteria for a diagnosis of 
depression, not otherwise specified; but he did not report a 
typical history of major depression symptoms.  He felt that 
the veteran's chronic symptoms of depressed mood and 
isolative behavior were consistent with PTSD and that it was 
as likely as not that the veteran's depression was due to his 
PTSD.  He noted that it did not appear that the veteran's 
depressive symptoms were causing any impairment in social or 
occupational functioning beyond that already attributed to 
his PTSD and his physical disabilities.  

The examiner found that the veteran's PTSD symptoms were most 
consistent with an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  The diagnoses were 
PTSD and depression, not otherwise specified.  The current 
Global Assessment of Functioning Scale (GAF) attributable to 
the depression, was 65.  The GAF attributable to PTSD was 55.

In regard to the veteran's nonservice-connected disabilities 
mentioned above, the record indicates that nonservice-
connected pension benefits were awarded by rating decision 
dated in December 1991 for right and left hip prostheses, 
hypertension and lumbar spine pain.  

Analysis

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

During the pendency of the veterans appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  [W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board 
notes that, in its February 1997 supplemental statement of 
the case, the RO applied both versions of the regulations in 
determining that no increase was warranted. 

However, in Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 
1, 1998), the United States Court of Veterans Appeals (the 
Court) observed that when the Secretary adopted the revised 
mental disorder rating schedule and published it in the 
Federal Register, the publication clearly stated an effective 
date of November 7, 1996.  Because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  Therefore, in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretarys 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevented the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating is assigned when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  Definite, as 
used here, should be construed to mean distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1998).

Considering the evidence of record, the Board finds that 
prior to November 7, 1996, an increase was not warranted 
under the then-existing version of the rating criteria.  The 
evidence did not demonstrate that favorable relationships 
with people were considerably impaired or that flexibility 
and efficiency levels were so reduced as to result in 
considerable industrial impairment.  At the time of the 
December 1994 VA psychiatric examination, he was oriented, 
and his mood and affect were appropriate to the situation.  
He lived with his mother, was close to his siblings, and 
reported that even prior to service, he did not have time for 
outside activities, as he had to help support his family.  
While he was not employed, he attributed this to the chronic 
degenerative arthritis requiring bilateral hip replacement.  
There was no indication of any thought or mood disorder or 
other psychiatric impairment that would result in 
considerable industrial impairment.  Therefore, prior to 
November 7, 1996, the criteria for a higher rating had not 
been met.  

The Board reaches the same conclusion when applying the 
amended criteria beginning November 7, 1996.  The evidence 
does not show that the veteran suffers from such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  The evidence does show that the veteran 
is oriented, his thought process is goal oriented without 
flights of ideas.  Even though he is wary regarding 
relationships, his Option treatment records indicate that he 
is working to improve his ability to establish and maintain 
relationships.  The current GAF score, 55, represents the 
middle range of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) 
(1994) (GAF score range of 51 to 60 for moderate symptoms).  
The veteran's overall disability picture more closely 
approximates a 30 percent rating than the next higher 
evaluation.  38 C.F.R. § 4.7.

With respect to the application of the previous version of 
the rating criteria to the evidence subsequent to November 7, 
1996, the Board observes that, the veteran has acquaintances 
with whom he occasionally socializes.  While he has not 
worked for anyone other than himself since about 1987, and 
had a failed business thereafter, he has placed most of the 
blame on his physical condition, and not the PTSD.  The 
veteran has not suggested that his PTSD symptoms 
significantly interfered with his work performance or led to 
his retirement.  Although the evidence shows that the veteran 
suffers impairment from PTSD, the Board cannot conclude that 
the overall disability picture more nearly approximates the 
criteria for finding considerable social and industrial 
impairment under the previous rating schedule.  38 C.F.R. 
§ 4.7.    

Finally, an extra-schedular rating may be warranted if the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, there 
is no evidence that the veteran has ever been hospitalized 
for treatment of PTSD.  In addition, as discussed above, 
there is no evidence to suggest that the PTSD interfered with 
the veterans employment or contributed to his retirement.  
Thus, the Board finds that no extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) is in order.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Code 9411 (1998); 
38 C.F.R. § 4.132, Code 9411 (1996).  

ORDER

Entitlement to an increased evaluation for PTSD is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
